Exhibit Audit• Tax• Consulting• Financial Advisory Registered with Public Company Accounting Oversight Board (PCAOB) CITY ZONE HOLDINGS LIIMITED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM December 31, 2009 CITY ZONE HOLDINGS LIMITED AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 Report of Independent Registered Public Accounting Firm F-1 Financial Statements: Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 Audit• Tax• Consulting• Financial Advisory Registered with Public Company Accounting Oversight Board (PCAOB) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: City Zone Holdings Limited We have audited the accompanying consolidated balance sheets of City Zone Holdings Limited (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of City Zone Holdings Limited as of December 31, 2009 and 2008 and the consolidated results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. KCCW Accountancy Corp. Diamond Bar, California March 18, F-1 CITY ZONE HOLDINGS LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of December 31, 2009 2008 Assets Current Assets Cash and cash equivalents $ 2,562,501 $ 332,409 Accounts receivable, net 4,200,749 2,285,502 Inventory 8,233,760 3,780,998 Other receivable 28,998 - Prepaid expenses 1,104,072 326,222 Due from related parties - 5,716,380 Total Current Assets 16,130,080 12,441,511 Property, plant, and equipment, net 2,939,475 3,340,212 Construction-in-progress 3,254,696 - Other assets 1,506,902 1,507,653 Intangible assets, net - - Total Assets $ 23,831,153 $ 17,289,376 Liabilities and Equity Current Liabilities Short-term loan $ 1,801,960 $ 674,240 Accrued expenses 116,968 56,843 Due to related parties 145,650 3,915,795 Other current liabilities 68,339 - Total Current Liabilities 2,132,917 4,646,878 Total Liabilities 2,132,917 4,646,878 Stockholders' Equity Common stock - no par value; 50,000 shares authorized, 10,000 shares issued and outstanding 9,690,628 - Paid-in capital - 7,097,486 Additional paid-in capital - 22,441 Other comprehensive income 202,140 898,235 Retained earnings 11,805,468 4,624,336 Total Stockholders' Equity 21,698,236 12,642,498 Total Liabilities and Stockholders’ Equity $ 23,831,153 $ 17,289,376 The accompanying notes are an integral part of these consolidated financial statements. F-2 CITY ZONE HOLDINGS LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For The Years Ended December 31, 2009 2008 Net revenue $ 40,732,447 $ 17,269,937 Cost of goods sold (30,136,581 ) (12,673,361 ) Gross Profit 10,595,866 4,596,576 Selling expenses (1,947,613 ) (770,157 ) General and administrative expenses (719,910 ) (272,091 ) Other expenses (556,312 ) - Research and development expenses (98,087 ) (43,364 ) Total Operating Expense (3,321,922 ) (1,085,612 ) Operating Income 7,273,944 3,510,964 Interest income 10,081 1,440 Interest expense (102,893 ) (47,289 ) Total Other Expense (92,812 ) (45,849 ) Income before income taxes 7,181,132 3,465,115 Provision for income taxes - - Net Income $ 7,181,132 $ 3,465,115 The accompanying notes are an integral part of these consolidated financial statements. F-3 CITY ZONE HOLDINGS LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock / Paid-in Capital Additional Paid-in Other Comprehensive Retained Shares Amount Capital Income Earnings Total Balance at December 31, 2007 - $ 4,769,979 $ - 206,957 $ 1,159,221 $ 6,136,157 Capital contributions - 2,327,507 22,441 - - 2,349,948 Net changes in foreign currency translation adjustment - - - 691,278 - 691,278 Net earnings for the year ended December 31, 2008 - 3,465,115 3,465,115 Balance at December 31, 2008 - 7,097,486 22,441 898,235 4,624,336 12,642,498 Capital contributions - 2,647,482 - - - 2,647,482 Issuance of shares for cash 10,000 23,579,850 - - - 23,579,850 Recapitalization - (23,634,190 ) (22,441 ) (707,171 ) - (24,363,802 ) Net changes in foreign currency translation adjustment - - - 11,076 - 11,076 Net earnings for the year ended December 31, 2009 - 7,181,132 7,181,132 Balance at December 31, 2009 10,000 $ 9,690,628 $ - 202,140 $ 11,805,468 $ 21,698,236 The accompanying notes are an integral part of these consolidated financial statements. F-4 CITY ZONE HOLDINGS LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For The Years Ended December 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 7,181,132 $ 3,465,115 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation & amortization 329,265 237,246 Impairment of long-lived assets 556,312 - Decrease (increase) in current assets: Accounts receivable (1,915,038 ) (1,624,060 ) Inventories (4,451,514 ) (2,202,870 ) Prepaid expense and other current assets (206,213 ) (139,932 ) Increase (decrease) in liabilities: Accrued expense and other liabilities 128,402 23,154 Net cash provided by (used in) operating activities 1,622,346 (241,347 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of equities for recapitalization (24,346,681 ) - Repayment from (loan to) related parties 5,709,517 (2,015,055 ) Construction of warehouse (3,252,409 ) - Purchase of machinery and equipment (1,087,016 ) (827,419 ) Net cash used in investing activities (22,976,589 ) (2,842,474 ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from short-term loans from bank 395,274 359,831 Net proceeds from short-term loans from related parties 84,061 1,731,301 Net proceeds from short-term loans from others 731,989 - Net repayments of short-term loans from related parties (3,849,607 ) (1,110,254 ) Proceeds from capital contributions 26,221,217 2,305,293 Net cash provided by financing activities 23,582,934 3,286,171 EFFECT OF EXCHANGE RATE CHANGE ON CASH AND CASHEQUIVALENTS 1,401 10,020 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS 2,230,092 212,370 CASH & CASH EQUIVALENTS, BEGINNING BALANCE 332,409 120,039 CASH & CASH EQUIVALENTS, ENDING BALANCE $ 2,562,501 $ 332,409 SUPPLEMENTAL DISCLOSURES: Income tax paid $ - $ - Interest paid $ 102,893 $ 47,289 The accompanying notes are an integral part of these consolidated financial statements. F-5 CITY ZONE HOLDINGS LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1.ORGANIZATION AND DESCRIPTION OF BUSINESS City Zone Holdings Limited (“City Zone”) was incorporated in the British Virgin Islands on July 27, 2009 under the BVI Business Companies Act, 2004. City Zone is a holding company and has not carried on substantive operations of its own. In November 2009, City Zone conducted a restructuring exercise whereby City Zone has become the ultimate holding company of Most Smart, Shenzhen Redsun, Shenzhen JiRuHai, Beijing Detian Yu, Jinzhong Deyu, Jinzhong Yongcheng, and Jinzhong Yuliang (collectively, the “Company”) through direct and indirect ownership interests. The former shareholders and key management of Jinzhong Deyu, Jinzhong Yongcheng, and Jinzhong Yuliang became the ultimate controlling parties and key management of City Zone. This restructuring exercise has been accounted for as a recapitalization of Jinzhong Deyu, Jinzhong Yongcheng, and Jinzhong Yuliang with no adjustment to the historical basis of the assets and liabilities of these companies, while the historical financial positions and results of operations are consolidated as if the restructuring occurred as of the beginning of the earliest period presented in the accompanying consolidated financial statements.
